DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 9 have been considered but are moot because the new ground of rejection set forth below in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. US PG-Pub(US 20160071547 A1) in view of Carl et al. US PG-Pub(US 20070226053 A1) in view of Kansara US Patent (US 10560506 B2) in view of Lee et al. US PG-Pub(US 20140193051 A1) .
Regarding Claim 1, Sugawara teaches a medical image processing device comprising a processor and a memory([0067] The medical image data providing server 2 is composed of a PC containing a CPU 20, a memory 22,), the processor is configured to: control reproduction of a video of a medical image in a display device([0088] A user specifies a case and presses a play button P, and then a series of still images corresponding to the case are transmitted from the medical image data providing server 2. The still images are played by the viewing terminal 8 in the order of frames number included in file names of the still images being transmitted.); acquire a reproduction number of the video from the memory, wherein the reproduction number of the video indicates a number of times that the reproduction of the video is executed; ([0024] Thus, the display form when playing can be varied based on the user's viewing history. [0025] (14) An image data providing system according to the invention is characterized in that, an operation history which is the number of pause operations stored with respect to each frame of the image data.
[0026] Thus, the display form when playing can be varied depending on the number of pause operation by each user. [0027] (15) An image data providing system according to the invention is characterized in that, an operation history displays frequency with respect to each frame. [0028] Thus, the display form when playing can be varied depending on the number of times that the motion video was played by each user.)store the updated reproduction number in the memory ([0099] When playing of the medical motion video is started (“Yes” of step 52 shown in the FIG. 16), the CPU 20 of the medical image data providing server 2 starts accumulating operation histories received from the viewing terminal 8 (step S54). [0100] That is, the CPU 20 of the medical image data providing server 2 stores a user's operation history (such as a content of an operation and the number of operations) when viewing the motion video in the operation history DB 58. A content of the operation includes, for example, a pause operation, fast-forward operation, rewind operation, frame advance operation, frame return (reverse frame advance) operation and the like.)and cause the display device to display the updated reproduction number of the video ([0101] In the FIGS. 17 and 18, data examples of an operation kind table and a display frequency table included in the operation history DB 58 of the medical image data providing server 2 are shown, respectively. [0102] In the operation type table shown in the FIG. 17, content of an operation of each user associated with a frame ID when the operation is performed is stored in chronological order. In the display frequency table shown in the FIG. 18, the display frequency indicating a display frequency of the frame is stored with respect to each frame.)
Sugawara does not explicitly teach count up the reproduction number of the video by one in a case where the video is reproduced until a specific frame image among a plurality of frame images constituting the video to generate an updated reproduction number
Carl teaches count up the reproduction number of the video by one in a case where the video is reproduced until a specific frame image among a plurality of frame images constituting the video to generate an updated reproduction number([0120] The end user's computer then launches its default video viewer 263. The video player will launch automatically. The end user can then view the video in increments or as a full video 265. The system increments a counter 264 to track the number of times the video is displayed. If the end user views the entire file the system increments a full play counter 268. If the end user does not view the entire file, the system increments a partial play counter 267. The examiner interprets the prior art can determine if a user finishes the reproduction of a video or if the user stops the video at a specific frame it will increment the counter as a view),
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sugawara with Carl in order to track if the video is reproduced until a specific frame. One skilled in the art would have been motivated to modify Sugawara in this manner in order to track the number of times the video is displayed. 
However Sugawara and Carl do not explicitly teach wherein the video is ended at a last frame image, and the specific frame image is located before the last frame image of the video;
Kansara teaches wherein the video is ended at a last frame image, and the specific frame image is located before the last frame image of the video (Col 8, Lines 49-60, Based on representative frames 910, fingerprint generator 600 generates fingerprints 604. Fingerprint generator 600 generates fingerprint 604(0) based on representative frame 900(0), fingerprint 604(1) based on representative frame 900(1), fingerprint 604(2) based on representative frame 900(2), generates fingerprint 604(3) based on representative frame 900(3). A given fingerprint 604 includes data that may be used to uniquely identify that fingerprint and, in turn, the associated representative frame 910 and corresponding shot sequence 900. As discussed, this data can then be used to identify shot sequences that have been played back to the user already, such as credit sequences, for example. As seen in Figure 9A, the examiner interprets that the prior art is capable of detecting specific frame images that the user as already played by using unique fingerprints and Fig 9A, 910(3) is a representative frame before the end of the video and 604(3) is the fingerprint associated once the user has viewed past that section of the video.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sugawara and Carl with Kansara in order to detect if the user has hit a specific frame image before the end of the video. One skilled in the art would have been motivated to modify Sugawara and Carl in this manner in order to identifying previously streamed portions of a media title to avoid repetitive playback. (Kansara, Col 1, Lines 9-10)
However, Sugawara, Carl and Kansara do not explicitly teach analyze each of a plurality of frame images constituting the video to determine whether a region of interest as a region to be noticed is included in each of the plurality of frame images; determine a frame image including the region of interest among the plurality of frame images as a specific frame image, wherein the region of interest includes a lesion region.
Lee teaches analyze each of a plurality of frame images constituting the video to determine whether a region of interest as a region to be noticed is included in each of the plurality of frame images ([0011] The apparatus may also include the lesion-surrounding area determination unit determining whether there is a lesion-surrounding area by analyzing each frame of the continuously-received medical images or by sampling each of the continuously-received medical images every number of frames according to a selection of a user or a processing performance. The examiner interprets that the prior art is determining in each frame whether an area of a lesion is present.); determine a frame image including the region of interest among the plurality of frame images as a specific frame image, wherein the region of interest includes a lesion region. ([0045] As another example, the lesion-surrounding area determination unit 130 determines whether there is a lesion-surrounding area by sampling at least one, each, or some of the continuously-received medical images every predetermined number of frames according to a selection of a user or a predefined processing performance. [0046] The feedback provision unit 150 generates feedback information indicative of whether the lesion-surrounding area determination unit 130 determined the existence of a lesion-surrounding area. For example, the feedback provision unit 150 generates or produces an image indicating a possibility of a presence of a lesion according to a measured location of at least one of the continuously-received medical images. For example, an image that indicates a possibility of a presence of a lesion is generated in the form of probability map. The examiner interprets once the lesion is determined in the image the prior art is displaying to the user a specific image where the lesion area was detected from the continuously-received medical images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sugawara, Carl and Kansara with Lee in order to determine which specific frame image contains a lesion region. One skilled in the art would have been motivated to modify Sugawara, Carl and Kansara in this manner in order to generate feedback information about a presence of a lesion in the lesion-surrounding area. (Lee, Abstract)
Regarding Claim 9, the combination of Sugawara, Carl, Kansara and Lee teaches the medical image processing device according to claim 1, where Sugawara further teaches wherein the processor specifies a user who executes reproduction of the video, the processor individually counts the reproduction number of the video for each user, and the memory individually stores the updated reproduction number of the video for each user. (¶[0102] In the operation type table shown in the FIG. 17, content of an operation of each user associated with a frame ID when the operation is performed is stored in chronological order. In the display frequency table shown in the FIG. 18, the display frequency indicating a display frequency of the frame is stored with respect to each frame. As seen in Figure 18, the prior art is storing the number of times a frame is played and ¶[0023] discloses using a server device for storing each user’s operation history.)
Regarding Claim 13, the combination of Sugawara, Carl, Kansara and Lee teaches the medical image processing device according to claim 1, where Sugawara further teaches wherein the processor causes the display device to display reproduction presence/absence information indicating presence or absence of reproduction of the video. (¶[0025] (14) An image data providing system according to the invention is characterized in that, an operation history  which is the number of pause operations stored with respect to each frame of the image data.[0026] Thus, the display form when playing can be varied depending on the number of pause operation by each user. [0027] (15) An image data providing system according to the invention is characterized in that, an operation history displays frequency with respect to each frame. [0028] Thus, the display form when playing can be varied depending on the number of times that the motion video was played by each user. The examiner interprets the prior art is displaying if the user has reproduced the video or paused the video.)
Regarding Claim 18, the combination of Sugawara, Carl and Kansara teaches the medical image processing device according to claim 1, Sugawara further teaches wherein the processor causes the display device to display at least one of a5Customer No.: 31561Docket No.: 092340-US-1007-PCT(CA) Application No.: 16/790,659numerical value or a graph indicating the updated reproduction number of the video, as the reproduction number of the video. ([0051] FIG. 18 is a diagram illustrating a data example of display frequency with respect to each frame. As shown in Fig 18, shows a frame with the number of times the frame has been viewed or displayed.)
Regarding Claim 19, the combination of Sugawara, Carl, Kansara and Lee teaches the medical image processing device according to claim 1, where Sugawara further teaches wherein in a case where a plurality of videos are present ([0057]. A motion video image (a plurality of medical image data) extracted from the DICOM file is uploaded to the server 2 from the upload terminal 6. The DICOM file is contents data including at least one or more motion video created in such a way that a doctor presses a foot button to turn on/off imaging when surgery. The examiner interprets there are multiple videos that a user can access.), the processor causes the display device to display the updated reproduction number of the video, for each of the videos.  ([0051] FIG. 18 is a diagram illustrating a data example of display frequency with respect to each frame. As shown in Fig 18, shows a frame with the number of times the frame has been viewed or displayed.)
Regarding Claim 20, Sugawara teaches a medical image processing method comprising: controlling reproduction of a video of a medical image in a display device([0088] A user specifies a case and presses a play button P, and then a series of still images corresponding to the case are transmitted from the medical image data providing server 2. The still images are played by the viewing terminal 8 in the order of frames number included in file names of the still images being transmitted.);
 acquiring a reproduction number of the video from the memory, wherein the reproduction number of the video indicates a number of times that the reproduction of the video is executed([0024] Thus, the display form when playing can be varied based on the user's viewing history. [0025] (14) An image data providing system according to the invention is characterized in that, an operation history which is the number of pause operations stored with respect to each frame of the image data.; 
storing the updated reproduction number in the memory([0099] When playing of the medical motion video is started (“Yes” of step 52 shown in the FIG. 16), the CPU 20 of the medical image data providing server 2 starts accumulating operation histories received from the viewing terminal 8 (step S54). [0100] That is, the CPU 20 of the medical image data providing server 2 stores a user's operation history (such as a content of an operation and the number of operations) when viewing the motion video in the operation history DB 58. A content of the operation includes, for example, a pause operation, fast-forward operation, rewind operation, frame advance operation, frame return (reverse frame advance) operation and the like.); and causing the display device to display the updated reproduction number of the video. ([0101] In the FIGS. 17 and 18, data examples of an operation kind table and a display frequency table included in the operation history DB 58 of the medical image data providing server 2 are shown, respectively. [0102] In the operation type table shown in the FIG. 17, content of an operation of each user associated with a frame ID when the operation is performed is stored in chronological order. In the display frequency table shown in the FIG. 18, the display frequency indicating a display frequency of the frame is stored with respect to each frame.)
Sugawara does not explicitly teach counting up the reproduction number of the video by one in a case where the video is reproduced until a specific frame image among a plurality of frame images constituting the video to generate an updated reproduction number,
Carl teaches counting up the reproduction number of the video by one in a case where the video is reproduced until a specific frame image among a plurality of frame images constituting the video to generate an updated reproduction number, 0120] The end user's computer then launches its default video viewer 263. The video player will launch automatically. The end user can then view the video in increments or as a full video 265. The system increments a counter 264 to track the number of times the video is displayed. If the end user views the entire file the system increments a full play counter 268. If the end user does not view the entire file, the system increments a partial play counter 267. The examiner interprets the prior art can determine if a user finishes the reproduction of a video or if the user stops the video at a specific frame it will increment the counter as a view),
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sugawara with Carl in order to track if the video is reproduced until a specific frame. One skilled in the art would have been motivated to modify Sugawara in this manner in order to track the number of times the video is displayed. 
However Sugawara and Carl do not explicitly teach wherein the video is ended at a last frame image, and the specific frame image is located before the last frame image of the video;
Kansara teaches wherein the video is ended at a last frame image, and the specific frame image is located before the last frame image of the video (Col 8, Lines 49-60, Based on representative frames 910, fingerprint generator 600 generates fingerprints 604. Fingerprint generator 600 generates fingerprint 604(0) based on representative frame 900(0), fingerprint 604(1) based on representative frame 900(1), fingerprint 604(2) based on representative frame 900(2), generates fingerprint 604(3) based on representative frame 900(3). A given fingerprint 604 includes data that may be used to uniquely identify that fingerprint and, in turn, the associated representative frame 910 and corresponding shot sequence 900. As discussed, this data can then be used to identify shot sequences that have been played back to the user already, such as credit sequences, for example. As seen in Figure 9A, the examiner interprets that the prior art is capable of detecting specific frame images that the user as already played by using unique fingerprints and Fig 9A, 910(3) is a representative frame before the end of the video and 604(3) is the fingerprint associated once the user has viewed past that section of the video.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sugawara and Carl with Kansara in order to detect if the user has hit a specific frame image before the end of the video. One skilled in the art would have been motivated to modify Sugawara and Carl in this manner in order to identifying previously streamed portions of a media title to avoid repetitive playback. (Kansara, Col 1, Lines 9-10)
However, Sugawara, Carl and Kansara do not explicitly teach analyzing each of a plurality of frame images constituting the video to determine whether a region of interest as a region to be noticed is included in each of the plurality of frame images; determine a frame image including the region of interest among the plurality of frame images as a specific frame image, wherein the region of interest includes a lesion region.
Lee teaches analyzing each of a plurality of frame images constituting the video to determine whether a region of interest as a region to be noticed is included in each of the plurality of frame images ([0011] The apparatus may also include the lesion-surrounding area determination unit determining whether there is a lesion-surrounding area by analyzing each frame of the continuously-received medical images or by sampling each of the continuously-received medical images every number of frames according to a selection of a user or a processing performance. The examiner interprets that the prior art is determining in each frame whether an area of a lesion is present.); determine a frame image including the region of interest among the plurality of frame images as a specific frame image, wherein the region of interest includes a lesion region. ([0045] As another example, the lesion-surrounding area determination unit 130 determines whether there is a lesion-surrounding area by sampling at least one, each, or some of the continuously-received medical images every predetermined number of frames according to a selection of a user or a predefined processing performance. [0046] The feedback provision unit 150 generates feedback information indicative of whether the lesion-surrounding area determination unit 130 determined the existence of a lesion-surrounding area. For example, the feedback provision unit 150 generates or produces an image indicating a possibility of a presence of a lesion according to a measured location of at least one of the continuously-received medical images. For example, an image that indicates a possibility of a presence of a lesion is generated in the form of probability map. The examiner interprets once the lesion is determined in the image the prior art is displaying to the user a specific image where the lesion area was detected from the continuously-received medical images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sugawara, Carl and Kansara with Lee in order to determine which specific frame image contains a lesion region. One skilled in the art would have been motivated to modify Sugawara, Carl and Kansara in this manner in order to generate feedback information about a presence of a lesion in the lesion-surrounding area. (Lee, Abstract)
Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. US PG-Pub(US 20160071547 A1) in view of Carl et al. US PG-Pub(US 20070226053 A1) in view of Kansara US Patent (US 10560506 B2) in view of Lee et al. US PG-Pub(US 20140193051 A1) in view of Hosoi US PG-Pub(US 20190311475 A1).
Regarding Claim 3, the combination of Sugawara, Carl, Kansara and Lee teaches the medical image processing device according to claim 1, they don’t explicitly teach wherein the processor analyzes whether the2Customer No.: 31561Docket No.: 092340-US-1007-PCT(CA)Application No.: 16/790,659 region of interest is included in the frame image by an image analysis process using deep learning. 
Hosoi teaches wherein the processor analyzes whether the2Customer No.: 31561Docket No.: 092340-US-1007-PCT(CA)Application No.: 16/790,659 region of interest is included in the frame image by an image analysis process using deep learning. ([0018] An image diagnosis device according to one aspect of embodiments of the present invention includes: parameter storage means for storing the parameters of the CNN, which were updated by applying the above image diagnosis learning device to one or a plurality of images for learning; CNN configuration storage means for storing a network configuration of the CNN used by the image diagnosis learning device when the parameters were updated; and CNN identification means for inputting information based on the diagnosis subject image, in which the diagnosis image is photographed, to the CNN, and performing calculation, thereby identifying an abnormal region where the diagnosis subject has a possibility of abnormality in the diagnosis subject image.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hosoi to Sugawara, Carl, Kansara and Lee in order to analyze the region of interest included in the frame using deep learning. One skilled in the art would have been motivated to modify Sugawara, Carl, Kansara and Lee in this manner in order to provide a technique of more precisely detecting an abnormal region. (Hosoi, ¶[0015])
Regarding Claim 11, the combination of Sugawara, Carl, Kansara, Lee and Hosoi teaches the medical image processing device according to claim 3, where Sugawara further teaches wherein the processor specifies a user who executes reproduction of the video, the processor individually counts the reproduction number of the video for each user, and the memory individually stores the updated reproduction number of the video for each user. (¶[0102] In the operation type table shown in the FIG. 17, content of an operation of each user associated with a frame ID when the operation is performed is stored in chronological order. In the display frequency table shown in the FIG. 18, the display frequency indicating a display frequency of the frame is stored with respect to each frame. As seen in Figure 18, the prior art is storing the number of times a frame is played and ¶[0023] talks about using a server device for storing each user’s operation history.)
Regarding Claim 15, the combination of Sugawara, Carl, Kansara, Lee and Hosoi teaches the medical image processing device according to claim 3, where Sugawara further teaches wherein the processor causes the display device to display reproduction presence/absence information indicating presence or absence of reproduction of the video. (¶[0025] (14) An image data providing system according to the invention is characterized in that, an operation history  which is the number of pause operations stored with respect to each frame of the image data.[0026] Thus, the display form when playing can be varied depending on the number of pause operation by each user. [0027] (15) An image data providing system according to the invention is characterized in that, an operation history displays frequency with respect to each frame. [0028] Thus, the display form when playing can be varied depending on the number of times that the motion video was played by each user. The examiner interprets the prior art is displaying if the user has reproduced the video or paused the video.)
Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. US PG-Pub(US 20160071547 A1) in view of Carl et al. US PG-Pub(US 20070226053 A1) in view of Kansara US Patent (US 10560506 B2) in view of Lee et al. US PG-Pub(US 20140193051 A1) in view of Funabashi Japanese Publication (JP 2012045419 as cited by applicant on IDS filed on 05/04/2020).
Regarding Claim 4, while the combination of Sugawara, Carl, Kansara and Lee teaches the medical image processing device according to claim 1, they do not explicitly teach wherein the video is acquired by a medical device having a function of performing capturing of the video and capturing of a static image during the capturing of the video, the medical image processing device further comprises a memory that stores timing information indicating a timing at which the capturing of the static image is executed during the capturing of the video in a case where the capturing of the static image is executed by the medical device, and the processor determines the frame image captured at the timing at which the capturing of the static image is executed, as the specific frame image on the basis of the timing information stored in the memory.
Funabashi teaches wherein the video is acquired by a medical device having a function of performing capturing of the video and capturing of a static image during the capturing of the video (¶[0020], The endoscopy device is a release button for inputting a shooting instruction of the still image and an identification information input unit for inputting the identification information, and is a processor device included in the microphone, the operation unit, and the endoscopy device. It is preferable to include an identification information input unit including any of the consoles and an identification information recording unit that records the identification information incidentally to the image data of the still image. The examiner interprets that the endoscopy device is recording a video and there is a release button that is capturing the static image.),  and the medical image processing device further comprises a memory that stores timing information indicating a timing at which the capturing of the static image is executed during the capturing of the video in a case where the capturing of the static image is executed by the medical device, (¶[0037]-[0039], The CPU 31 converts image data and audio data into a predetermined file format, and stores each as a still image file, a moving image file, and an audio file in the data storage 36. As described above, the CPU 31 associates the audio data with the still image and attaches one audio file to one still image file. Further, when a still image is taken during video recording, the CPU 31 adds endoscopic image link information (medical image link information) to each image file in order to associate the respective image files of the moving image and the still image.) the endoscopic image link information is information used in the medical image display device 11, and is a file name for associating each image file of a moving image and a still image with each other, and a file name in the entire moving image. It includes recording position information indicating at what point the still image was taken. When recording a moving image, in addition to the frame data, a time stamp is generally added as information indicating the playback position of each frame. As the recording position information, for example, such a time stamp is used. The examiner interprets that each still image has a time stamp and the CPU is storing the image data of the still image into the data storage).and the processor determines the frame image captured at the timing at which the capturing of the static image is executed, as the specific frame image on the basis of the timing information stored in the memory. (¶[0061], Further, when the playback of the moving image is started, the CPU 46 monitors whether or not there is a still image corresponding to the frame being played based on the endoscopic link information during the playback of the moving image, and the still image exists. When the frame is reached, the display window 58 is opened to display a still image. When a still image is displayed, for example, the moving image is automatically paused. Since the still image has better image quality than the frame of the moving image, a detailed explanation is added while showing the still image to the patient. These steps are repeated until the end of video playback. The examiner interprets wen the playback of the moving image is starting the CPU is comparing the frame with the static image from the data storage.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Funabashi to Sugawara, Carl, Kansara and Lee in order storage the timing in which the capturing of the static image is executed. One skilled in the art would have been motivated to modify Sugawara, Carl, Kansara and Lee in this manner in order to enable an easy-to-understand examination explanation without imposing an extra burden on both a doctor and a patient. (Funabashi, ¶[0008])
Regarding Claim 12, the combination of Sugawara, Carl, Kansara, Lee and Funabashi teaches the medical image processing device according to claim 4, where Sugawara further teaches wherein the processor specifies a user who executes reproduction of the video, the processor individually counts the reproduction number of the video for each user, and the memory individually stores the updated reproduction number of the video for each user. (¶[0102] In the operation type table shown in the FIG. 17, content of an operation of each user associated with a frame ID when the operation is performed is stored in chronological order. In the display frequency table shown in the FIG. 18, the display frequency indicating a display frequency of the frame is stored with respect to each frame. As seen in Figure 18, the prior art is storing the number of times a frame is played and ¶[0023] talks about using a server device for storing each user’s operation history.)
Regarding Claim 16, the combination of Sugawara, Carl, Kansara, Lee and Funabashi teaches the medical image processing device according to claim 4, where Sugawara further teaches wherein the processor causes the display device to display reproduction presence/absence information indicating presence or absence of reproduction of the video. (¶[0025] (14) An image data providing system according to the invention is characterized in that, an operation history  which is the number of pause operations stored with respect to each frame of the image data.[0026] Thus, the display form when playing can be varied depending on the number of pause operation by each user. [0027] (15) An image data providing system according to the invention is characterized in that, an operation history displays frequency with respect to each frame. [0028] Thus, the display form when playing can be varied depending on the number of times that the motion video was played by each user. The examiner interprets the prior art is displaying if the user has reproduced the video or paused the video.)
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663